Case: 19-12163   Date Filed: 10/07/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12163
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:19-cr-00008-RWS-JCF-1



UNITED STATES OF AMERICA,

                                                              Plaintiff–Appellee,

                                 versus

SERGIO LUIS HILARIO-CANA,

                                                        Defendant–Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 7, 2019)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-12163     Date Filed: 10/07/2019    Page: 2 of 3


      Sergio Hilario-Cana appeals his sentence of eight months of imprisonment

for unlawfully reentering the United States. 8 U.S.C. § 1326(a). Hilario-Cana

challenges the substantive reasonableness of his sentence. After the parties

submitted their briefs, the Bureau of Prisons released Hilario-Cana from custody.

We dismiss Hilario-Cana’s appeal as moot.

      We consider sua sponte whether Hilario-Cana’s appeal is moot. “[B]ecause

the question of mootness is jurisdictional in nature, it may be raised by the court

sua sponte, regardless of whether the district court considered it or if the parties

briefed the issue.” Nat’l Advert. Co. v. City of Miami, 402 F.3d 1329, 1331–32

(11th Cir. 2005). We review de novo the issue of mootness. Id. at 1331.

      The jurisdiction of the federal courts is limited to actual cases and

controversies. U.S. Const. art. III, § 2, cl. 1. An appeal becomes moot when it no

longer presents a “live” controversy or a ruling on the issues would have no

practical significance. See Soliman v. U.S. ex rel. INS, 296 F.3d 1237, 1242 (11th

Cir. 2002). “[P]ut another way, a case is moot when it no longer presents a live

controversy with respect to which the court can give meaningful relief.” Id.

(quoting Fla. Ass’n of Rehab. Facilities, Inc. v. Fla. Dep’t of Health and Rehab.

Servs., 225 F.3d 1208, 1216–17 (11th Cir. 2000)). In such a circumstance,

“dismissal is required because mootness is jurisdictional.” Id. (quoting Al Najjar v.

Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001)).


                                           2
              Case: 19-12163     Date Filed: 10/07/2019    Page: 3 of 3


      Hilario-Cana’s challenge to the substantive reasonableness of his sentence is

moot. “In criminal cases, . . . a defendant wishing to continue his appeal after the

expiration of his sentence must suffer some ‘continuing injury’ or ‘collateral

consequence’ sufficient to satisfy Article III.” United States v. Juvenile Male, 564

U.S. 932, 936 (2011) (citing Spencer v. Kemna, 523 U.S. 1, 7–8 (1998)). Hilario-

Cana’s only argument on appeal is that his sentence of imprisonment for eight

months is substantively unreasonable, but he has already served that sentence of

imprisonment. So we can provide Hilario-Cana no meaningful relief and his appeal

is moot.

      We DISMISS Hilario-Cana’s appeal.




                                          3